Citation Nr: 0733515	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-19 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a right knee 
condition. 

2. Entitlement to service connection for a left knee 
condition. 

3. Entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 



INTRODUCTION

The veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied entitlement to 
service connection for a nervous condition, a right knee 
condition, and a left knee condition. 

The record contains a June 2005 statement from the veteran 
attesting to his inability to work due to his bilateral knee 
disability and nervous condition. Since the issue of total 
disability rating based upon individual unemployability 
(TDIU) is not currently on appeal, the Board refers this 
issue to the RO for appropriate action. See Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).


FINDINGS OF FACT

1. A right knee condition, to include degenerative arthritis, 
did not first manifest during service or within a year of 
separating from service, and is not related to a disease or 
injury in service.

2. A left knee condition, to include degenerative arthritis, 
did not first manifest during service or within a year of 
separating from service, and is not related to a disease or 
injury in service.

3. A nervous condition did not first manifest during service, 
and is not related to a disease or injury in service.





CONCLUSIONS OF LAW

1. A right knee condition, to include degenerative arthritis, 
was not incurred in or aggravated by active service, and may 
not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. A left knee condition, to include degenerative arthritis, 
was not incurred in or aggravated by active service, and may 
not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3. A nervous condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, the veteran's lay statements in support of 
the claim, private medical records, and VA medical records. 
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf. The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999). The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Right and left knee disabilities
The veteran seeks service connection for a chronic disability 
affecting the right and left knees. He contends he fell on an 
armored personnel carrier (APC), or tank, in 1970 and struck 
his knees with his full weight. He used his first aid kit to 
treat his injuries and did not seek medical treatment. In 
support of his claim, the veteran submits two lay statements 
from friends who contend his knees were not scarred and 
painful when he entered the service, but were so in 1970 when 
he returned.  

A review of the veteran's service medical records indicates 
he denied arthritis, bone, joint, or other deformity, and 
"trick" or locked knee at enlistment into service in March 
1968. His enlistment examination revealed no musculoskeletal 
abnormalities. The veteran did not complain of or seek 
treatment for any injuries affecting either knee during 
service. No conditions or illnesses affecting either knee 
were diagnosed during service. At separation, the veteran 
denied arthritis, bone, joint, or other deformity, and 
"trick" or locked knee. His April 1970 separation 
examination revealed no abnormalities. 

Competent medical evidence establishes that the veteran has a 
current diagnosis of degenerative arthritis of the bilateral 
knees, manifested by symptoms of pain, swelling, locking, and 
a sensation that the right knee is "giving way." However, 
after careful review of the evidence of record, the Board 
concludes that the veteran's right and left knee disabilities 
were not incurred in service and are not related to service.  
There is no competent medical or lay (other than the 
veteran's statements) evidence of an injury or illness in 
service.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In 
determining whether lay evidence is satisfactory, the Board 
may consider the demeanor of the witness, internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran. See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).

The evidence of record is against the veteran's claim that 
right and left knee disabilities first manifested in service. 
Of record are lay statements from friends who contend the 
veteran's knees were not scarred or painful before service. 
One witness statement indicates "I ask[ed] what happened and 
[the veteran] said he fell on a tank at Ft. Hood." However, 
the medical evidence of record indicates the veteran did not 
complain of or seek medical treatment for an injury to either 
knee during service. The veteran specifically denied, in 
connection with his separation examination, having, or ever 
having had, arthritis, bone, joint, or other deformity, and 
"trick" or locked knee. The veteran underwent a physical 
examination at separation and no identifying body marks or 
scars were observed on either knee. Since the lay statements 
submitted in support of the claim are contradicted by the 
medical evidence of record, the Board concludes the lay 
statements are not credible.  Further, the medical evidence 
of record is more probative than the lay statements submitted 
by the veteran.  

In this regard, although the veteran has a current diagnosis 
of degenerative arthritis of the right and left knee, the 
medical evidence of record indicates the veteran did not seek 
treatment for his knee disabilities until 2000, approximately 
thirty years after separation from service. The long period 
of time in which the veteran failed to seek treatment for 
either a right or a left knee disability weighs against the 
claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Further, January 2000 medical records document the veteran's 
report of having been hit by a car in 1996. He stated he had 
problems with the right knee since the incident. The Board 
notes that the veteran has subsequently denied injuring his 
knees during the 1996 automobile accident. However, the 
veteran's April 2006 statement to that effect is not credible 
and is clearly contradicted by his earlier statements 
regarding the onset of his right knee condition. The 
veteran's post-service medical records provide highly 
probative evidence against the claim.  

Despite evidence of a current disability of the bilateral 
knees, the veteran has not submitted evidence of service 
incurrence.  In this regard, there is no credible evidence 
the veteran was injured while in service. Although the 
veteran has submitted lay statements which attest to right 
and left knee injuries in service, the Board finds these 
statements to be not credible. The veteran's service medical 
records do not demonstrate complaints of or treatment for an 
injury affecting either knee while in service. He was not 
diagnosed with a disability related to either the left or 
right knee during service. Further, there is no evidence that 
degenerative arthritis was manifested within the year after 
separation from service; thus, service incurrence may not be 
presumed.  38 C.F.R. § 3.309(a).  Therefore, the criteria for 
a grant of service connection for right and left knee 
conditions, to include degenerative arthritis, have not been 
met.

Nervous Disorder
The veteran contends that his current nervous disorder was 
incurred in service. The veteran states that he became 
nervous as a result of working in close proximity to machine 
gun fire and tank rounds. In the alternative, the veteran 
contends he had a heat stroke while in service and has 
subsequently suffered from depression and a nervous 
condition.

The veteran reported a history of nervous trouble, which was 
noted to be mild anxiety, during his March 1968 pre-induction 
examination. The veteran underwent an enlistment examination, 
at which time no psychiatric conditions observed.  He made no 
complaints of and sought no treatment for depression, 
anxiety, or any psychiatric conditions during service.  The 
veteran specifically denied having, or ever having had, 
depression, excessive worry, or nervous trouble of any sort 
on his June 1970 personal report of medical history. The 
veteran reported a history of frequent trouble sleeping, 
which the examiner noted was "OK." The examining physician 
diagnosed no psychiatric conditions at separation. 
 
A review of the evidence of record indicates the veteran has 
a history of treatment for depressive disorder, not otherwise 
specified, although he is not currently receiving treatment 
for this condition. In July 1996 the veteran was admitted to 
a private treatment facility on an emergency basis with 
suicidal ideation. He reported depression, escalating over 
the preceding five months. A diagnosis of major depression 
was reached and the veteran was discharged. In April 1999 the 
veteran was hospitalized with a three month history of 
depressive symptoms. At discharge, the final psychiatric 
diagnosis was adjustment disorder with mixed emotions. 
January 2006 VA treatment records indicate the veteran 
reported depression associated with the death of his father. 
The veteran did not seek treatment for his symptoms at that 
time. 

However, the despite medical evidence reflecting a history of 
treatment for depression, there is no competent evidence of 
any relevant disease or injury in service, or any connection 
between service and the current disability. Further, there is 
no evidence that the veteran's reported anxiety at enlistment 
into service was permanently worsened during service. In this 
regard, the veteran's service medical records reflect no 
complaints of or treatment for psychiatric symptoms. There is 
no evidence the veteran suffered a heat stroke during 
service, nor is there evidence the veteran subsequently 
complained of symptoms of depression or anxiety. The veteran 
denied a history of depression, excessive worry, and nervous 
trouble at separation from service. Further, the veteran did 
not seek treatment for a psychiatric disorder until 1996, 
approximately twenty-five years after separation from 
service. The long period of time in which the veteran failed 
to seek treatment for a psychiatric disability weighs against 
the claim. See Maxson, supra. 

With regard to the veteran's contention that his current 
nervous condition is related to ammunition and tank fire 
during service, or in the alternative, is related to a heat 
stroke, as a lay person he is not competent to opine on 
matters requiring medical knowledge, such as the medical 
etiology of his current disability. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).There is no medical 
opinion of record which relates the veteran's claimed 
disability to service. The preponderance of the evidence is 
against the claim and service connection is therefore denied. 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful. However, the Board has carefully 
reviewed the record in depth and has been unable to identify 
a basis upon which his claims for service connection may be 
granted. In this regard, the evidence that the veteran 
injured either knee or incurred a psychiatric disability 
while in service is outweighed by the evidence that he did 
not.  Thus, the criteria for a grant of service connection 
have not been met.  The preponderance of evidence is against 
the claim, the "benefit of the doubt rule" does not apply, 
and the veteran's claims for service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated December 2005 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf. 
Although adequate notice was provided subsequent to the April 
2004 initial rating decision, the veteran's claim was 
subsequently re-adjudicated in February 2006. The veteran 
received notice regarding the criteria for increased 
disability ratings and assignment of effective dates of 
disability benefits in November 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, as well as his private and VA 
medical records. The evidence is not sufficient to require an 
examination under 38 C.F.R. § 3.159(c)(4)(i).  With regard to 
the veteran's claims for service connection, the evidence of 
record does not reflect evidence of any incident or injury in 
service. The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim.  










ORDER

1. Entitlement to service connection for a right knee 
condition is denied. 

2. Entitlement to service connection for a left knee 
condition is denied. 

3. Entitlement to service connection for a nervous condition 
is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420



 Department of Veterans Affairs


